          Case 1:18-cv-02840-RBW Document 7 Filed 12/17/18 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
AMERICAN OVERSIGHT,                      )
                                         )
                              Plaintiff, )
                                         )
v.                                       )                Case No. 1:18-cv-02840-RBW
                                         )
U.S. DEPARTMENT OF JUSTICE ET AL.,       )                MOTION FOR ADMISSION, PRO
                                         )                HAC VICE, OF APRIL SUN
                           Defendants. )                  AS ADDITIONAL COUNSEL FOR
                                         )                PLAINTIFF
                                         )


       Plaintiff American Oversight, by and through its undersigned counsel, Joseph F.

Yenouskas, an active member of the United States District Court for the District of Columbia,

hereby moves pursuant to Local Civil Rule 83.2(d), for the pro hac vice admission of April Sun,

in the above-captioned case. April Sun is a member in good standing of the State Bar of

California, U.S. Court of Appeals for the Ninth Circuit, U.S. District Court for the Central

District of California, U.S. District Court for the Southern District of California, and U.S.

District Court for the Northern District of California. She is employed as an attorney with

Goodwin Procter LLP located at 3 Embarcadero Center, San Francisco, CA 94111-4003. In

support of this Motion, April Sun’s declaration is filed herewith.

Dated: December 17, 2018                              Respectfully submitted,

                                                      /s/ Joseph F. Yenouskas
                                                      Joseph F. Yenouskas (D.C. Bar No. 414539)
                                                      GOODWIN PROCTER LLP
                                                      901 New York Avenue, NW
                                                      Washington, DC 20001
                                                      (202) 346-4143
                                                      JYenouskas@goodwinlaw.com
         Case 1:18-cv-02840-RBW Document 7 Filed 12/17/18 Page 2 of 3




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on Dec. 17, 2018, a true and correct copy of the foregoing
was served on all parties in this action via First Class Mail:

U.S. DEPARTMENT OF JUSTICE,
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

EXECUTIVE OFFICE FOR IMMIGRATION REVIEW,
5107 Leesburg Pike
Falls Church, VA 22041

U.S. MARSHALS SERVICE
CG-3, 15th Floor
Washington, DC 20530

U.S. DEPARTMENT OF HEALTH AND HUMAN SERVICES,
200 Independence Avenue, SW
Washington, DC 20201

ADMINISTRATION FOR CHILDREN AND FAMILIES,
330 C Street, SW
Washington, DC 20201

U.S. DEPARTMENT OF
HOMELAND SECURITY,
245 Murray Lane, SW
Washington, DC 20528

U.S. CUSTOMS AND
BORDER PROTECTION,
1300 Pennsylvania Avenue, NW
Washington, DC 20229

U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT,
500 12th Street, SW
Washington, DC 20536

U.S. CITIZENSHIP AND IMMIGRATION SERVICES,
20 Massachusetts Avenue, NW
Washington, DC 20001

OFFICE OF MANAGEMENT AND BUDGET,
725 17th Street, NW
Washington, DC 20503


                                             2
Case 1:18-cv-02840-RBW Document 7 Filed 12/17/18 Page 3 of 3




                                 Respectfully submitted,

                                 /s/ Joseph F. Yenouskas
                                 Joseph F. Yenouskas




                             3
